UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:October 28, 2010 (Date of earliest event reported) Commission File Number Registrant; State of Incorporation Address; and Telephone Number IRS Employer Identification No. 1-11337 INTEGRYS ENERGY GROUP, INC. (A Wisconsin Corporation) 130 East Randolph Drive Chicago, Illinois60601-6207 (312) 228-5400 39-1775292 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On October 28, 2010, Integrys Energy Group issued a press release providing revised guidance for 2010 and information on an impairment charge recorded at Integrys Energy Services, Inc in the third quarter of 2010. Item 9.01 Financial Statements and Exhibits (d) Exhibits.The following exhibits are being filed herewith: Press release dated October 28, 2010, providing revised guidance for 2010 and information on an impairment charge recorded at Integrys Energy Services, Inc. in the third quarter of 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTEGRYS ENERGY GROUP, INC. By:/s/ Barth J. Wolf Barth J. Wolf Vice President, Chief Legal Officer and Secretary Date:October 28, 2010 3 INTEGRYS ENERGY GROUP, INC. Exhibit Index to Form 8-K Dated October 28, 2010 Exhibit Number Press release dated October 28, 2010, providing revised guidance for 2010 and information on an impairment charge recorded at Integrys Energy Services, Inc. in the third quarter of 2010 4
